DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              SHAWN D. VIEIRA and ROBERTO VIEIRA,
                           Appellants,

                                    v.

     UMB BANK NATIONAL ASSOCIATION US BANK NATIONAL
                     ASSOCIATION,
                        Appellee.

                              No. 4D20-616

                              [March 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Judge; L.T. Case No. CACE16-016163.

  Kendrick Almaguer and Emily B. Chatzky of The Ticktin Law Group,
Deerfield Beach, for appellants.

  Richard S. McIver of Kass Shuler, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.